DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 31 and 33-51 are pending.

Election/Restrictions
Applicant's election with traverse of Group I, claims 31, 33-43 and 49-51, in the reply filed on 04 April 2022 is acknowledged.  Applicant further elected with traverse electrolytes as a food source.  The traversal is on the ground(s) that: 1) the Office has provided no evidence that the claimed composition (e.g. claim 31) can be used to kill other parasites; 2) the Office has not provided evidence that inventions II and III are separate and distinct in having different method objectives, method steps, parameters, and different endpoints and are patentably distinct; and 3) the Office has not provided sufficient reasons to support a conclusion that the species are independent or distinct.  This is not found persuasive because: 1) the composition of claim 31 reads on a composition comprising (c) only, including a parasite control agent, that can be used to control parasites, which is distinct from the methods of Groups II and III; 2) the method of Group II has a method objective of controlling mosquitoes that comprises the step of providing the formulation of claim 31 (e.g. (c) only) and the method of Group III has a method objective of stimulating mosquito consumption of a substance that comprises the step of providing a combination product of HMBPP and a substance, thus the methods of Group II and III at least have different method objectives and method steps which make them distinct methods; 3) the species of food sources including carbohydrates, lipids, proteins, vitamins, minerals electrolytes and hydration, each have different structures and characteristics and these species are not obvious variants of each other based on the current record.
The requirement is still deemed proper and is therefore made FINAL.
Claims 44-48 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 04 April 2022.  Claims 50-51 are withdrawn as being drawn to a nonelected species of a food source.
Claim 31, 33-43 and 49 are examined herein to the extent that the food source is electrolyte, e.g., applicant's elected species.

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statements (IDSs) filed 04/21/2020 (2 pages), 04/21/2020 (4 pages) and 08/13/2020 have been considered by the Examiner.  A signed and initialed copy of the IDS is included with the instant Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claim 33-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 33 recites “the mosquito population”, “the mosquito” and “the parasite” in lines 3 and 4, respectively.  There is insufficient antecedent basis for these limitations in the claim.  Dependent claims 34-40 are also rejected for failing to remedy the deficiency. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 31, 33-39, 43 and 49 are rejected under 35 U.S.C. 101 because the claimed invention is directed to judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claims 31, 43 and 49 recites a composition that comprises (E)-4-hydroxy-3-methyl-but-2-enyl pyrophosphate (HMBPP), and a food source, and/or an effective amount of a mosquito and/or parasite control agent. The broadest reasonable interpretation of claims 31, 43 and 49 reads on a composition comprising HMBPP (e.g. reads on a natural metabolite) and any food source (e.g. reads on any natural food for any subject species including blood).  HMBPP and blood can be found together in nature from blood of a human infected with malaria, as evidenced by the instant specification (page 23, lines 18-20), which discloses that HMBPP is released into the blood of an infected human by malaria parasite.  Blood comprises electrolytes including sodium, potassium, chloride and bicarbonate (Lewis). Claims 31 and 49 thus encompasses blood of human infected with malaria parasite which comprises HMBPP.  Because there is no difference in characteristics (structural, functional, or otherwise) between the claimed and naturally occurring blood of human infected with malaria parasite which comprises HMBPP, the claimed composition which reads a composition comprising HMBPP and blood does not have markedly different characteristics from what exists in nature, and thus is a “product of nature” exception.   The recitation of the amount of HMBPP (e.g. claim 43) also does not have markedly different characteristics from what exists in nature.  Accordingly, the claims are directed to an exception.  Because the claim does not include any additional features that could add significantly more to the exception, the claim does not qualify as eligible subject matter.  
Claim 31 also reads on a composition comprising an effective amount of a mosquito or parasite control agent.  As evidenced by instant claim 38, the mosquito control agent includes Bacillus thurgiensis.  Claims 31 and 33-39 thus encompasses naturally occurring bacteria Bacillus thurgiensis.  Because there is no difference in characteristics (structural, functional, or otherwise) between the claimed and naturally occurring bacteria Bacillus thurgiensis, the claimed composition which reads a composition comprising an effective amount of a mosquito or parasite control agent including Bacillus thurgiensis does not have markedly different characteristics from what exists in nature, and thus is a “product of nature” exception.  The recitation of “an effective amount of ” (e.g. claim 31) directed towards the mosquito and/or parasite control agent (e.g. Bacillus thurgiensis) also does not have markedly different characteristics from what exists in nature.  Because the claim does not include any additional features that could add significantly more to the exception, the claim does not qualify as eligible subject matter.  Dependent claims 33-39 also do not qualify as eligible subject matter.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 31, 33-39 and 42 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by DECHANT (US 2005/0244394 A1).
Regarding claims 31 and 33-39, Dechant discloses combination composition that comprises effective amount of a strain of Bacillus thuringiensis subspecies israelensis (e.g. mosquito control agent/mosquito pathogen/Bacillus thurgiensis) and a strain of Bacillus sphaericus (paragraphs [0002] and [0012]). 
Regarding claim 42, Dechant discloses that the composition includes additional components including an attractant (paragraph [0020]).

Claims 31, 40 and 41 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by BERMUDES (US 9,593,339).
Regarding claim 31, 40 and 41, Bermudes discloses a composition of including attenuated bacterium (e.g. genetically modified) that provide anti-parasitic inhibitory proteins (e.g. capable of killing the parasite within the mosquito) (paragraph bridging columns 12 and 13).  Bermudes discloses that the bacteria includes E.coli (e.g. commensal bacteria) (column 8, lines 5-6).

Conclusion and Correspondence
	No claims are found allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P NGUYEN whose telephone number is (571)270-5877.  The examiner can normally be reached on Monday-Friday 10am-6pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on (571) 272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/John P Nguyen/
Examiner, Art Unit 1619





/Robert T. Crow/Primary Examiner, Art Unit 1634